BROWN, J.
Action for contribution in the payment of certain township bonds issued by plaintiff when both plaintiff and defendant comprised one organized town. The cause was tried in the court below, and resulted in a judgment for plaintiff for the sum of $2,833.24, from which an appeal was taken to this court (80 Minn. 357, 83 N. W. 346), when the judgment was reversed, and the cause *348remanded to tbe district court tor “further proceedings, if tbe plaintiff be so advised.” No proceedings were thereafter bad in tbe district court by either party until March 1, 1902, — about two years after tbe cause was remanded from this court, — when plaintiff, upon affidavits and all the records and files of tbe action, moved tbe court for a new trial. Tbe motion was granted, and defendant appealed.
Tbe order must be sustained. By tbe opinion on tbe former appeal it was held that plaintiff was entitled to recover a certain proportion of tbe amount of money shown to have been paid out by it prior to tbe commencement of tbe action, but tbe findings of fact were insufficient to authorize tbe entry of judgment therefor in tbe court below; so it was proper that a new trial be ordered. There is nothing in tbe suggestion of defendant that plaintiff waived its right to a new trial by tbe long delay in applying for it, for no judgment was entered after tbe return of tbe cause from this court, nor has defendant been in any way prejudiced by the delay.
Whether plaintiff should be permitted to file a supplemental complaint, showing additional payments subsequent to the commencement of this action, and what defense defendant may interpose thereto if tbe same be permitted by tbe court below, are questions not before us, and we decline to give them any consideration in this opinion.
Tbe new trial was properly granted by tbe trial court, and its order in tbe premises is affirmed.